UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-4430


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CHARLES STEVEN WEAVER,

                Defendant - Appellant.



                              No. 10-4438


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

WENDELL WILLIAM CHINNERS, JR., a/k/a Wendall Chinners, a/k/a
BJ,

                Defendant - Appellant.



Appeals from the United States District Court for the District
of South Carolina, at Charleston.      David C. Norton, Chief
District Judge. (2:09-cr-00592-DCN-6; 2:09-cr-00592-DCN-1)


Submitted:   March 31, 2011                 Decided:   April 27, 2011


Before MOTZ, SHEDD, and DUNCAN, Circuit Judges.
Affirmed by unpublished per curiam opinion.


John W. Locklair, III, LOCKLAIR & LOCKLAIR, PC, Columbia, South
Carolina; Janis R. Hall, Greenville, South Carolina, for
Appellants. Matthew J. Modica, Assistant United States Attorney,
Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

               Charles Steven Weaver pleaded guilty, pursuant to a

plea agreement, to one count of conspiracy to manufacture with

intent to distribute methamphetamine, in violation of 21 U.S.C.

§§ 841(a)(1), (b)(1)(B), 846 (2006).                               Wendell William Chinners

pleaded guilty, pursuant to a plea agreement, to one count of

conspiracy           to        manufacture          with           intent      to     distribute

methamphetamine,              in     violation          of    21     U.S.C.     §§    841(a)(1),

(b)(1)(B), 846 (2006), and one count of possessing a firearm in

furtherance      of       a    drug    trafficking           crime,    in     violation       of   18

U.S.C. § 924(c)(1) (2006).                      The district court sentenced Weaver

to ninety-six months’ imprisonment and Chinners to a total term

of imprisonment of 180 months.

               Counsel             filed    a     brief        pursuant       to      Anders        v.

California,      386          U.S.    738    (1967),         stating    their       opinion    that

there    are    no        meritorious           issues       for   appeal     but    questioning

whether        the        district          court        incorrectly          calculated           the

theoretical yield of methamphetamine as to Weaver and whether

the district court erred in applying a reckless endangerment

enhancement *        as       to    Chinners.           Neither      Weaver     nor    Chinners,


     *
        Counsel characterizes the enhancement as one for
obstruction of justice, which is covered by USSG § 3C1.1.
Chinners’ offense level was actually enhanced for reckless
endangerment during flight, pursuant to USSG § 3C1.2.



                                                    3
although notified of their right to file pro se supplemental

briefs,    has    done        so.      The        Government            declined       to    file    a

responsive brief.            We affirm.

            Weaver         contends        that       the     district         court     erred       in

calculating the theoretical yield of methamphetamine from the

amount    of     pseudoephedrine            he    purchased             for    the   purpose        of

converting       it     to     methamphetamine.                    The        district       court’s

determination         of     the     amount       of    drugs           attributable         to    the

defendant for sentencing purposes is a factual finding reviewed

for clear error.             United States v. Sampson, 140 F.3d 585, 591

(4th Cir. 1998).             This deferential standard of review requires

reversal only if the court is “left with the definite and firm

conviction that a mistake has been committed.”                                 United States v.

Stevenson, 396 F.3d 538, 542 (4th Cir. 2005) (internal quotation

marks    omitted).           When    the       amount       of    drugs       “seized       does    not

reflect    the    scale       of    the    offense,          the    district         court        shall

approximate      the       quantity       to     be    used       for    sentencing.”              USSG

§ 2D1.1, cmt. n.12.                 After reviewing the record, we conclude

that the district court did not clearly error in calculating the

theoretical yield of methamphetamine.

            Chinners          contends          that        the    reckless          endangerment

during flight enhancement was improper.                            “We review the district

court’s application of the reckless endangerment enhancement for

clear error.”          United States v. Carter, 601 F.3d 252, 254 (4th

                                                  4
Cir.     2010).        A    two-level      enhancement            is     required         “[i]f    the

defendant      recklessly         created       a       substantial       risk       of    death    or

serious bodily injury to another person in the course of fleeing

from a law enforcement officer.”                           USSG § 3C1.2.              “[A]cts are

considered ‘reckless’ when [the defendant] was aware of the risk

created by his conduct and the risk was of such a nature and

degree that to disregard that risk constituted a gross deviation

from     the    standard         of    care     that       a    reasonable       person       would

exercise       in    such    a        situation.”              Carter,    601    F.3d       at     255

(internal quotation marks omitted).                        Because Chinners led police

on   a   high-speed         chase       past    several         vehicles       and    placed       the

pursuing officer and the passengers in his car in danger, we

conclude that the district court did not err in applying the

enhancement.

               In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

Accordingly,          we     affirm        the          Appellants’           convictions          and

sentences.          This court requires that counsel inform Weaver and

Chinners, in writing, of their right to petition the Supreme

Court of the United States for further review.                                   If Weaver or

Chinners requests that a petition be filed, but counsel believes

that such a petition would be frivolous, then counsel may move

in     this    court       for    leave        to       withdraw       from    representation.

Counsel’s motion must state that a copy thereof was served on

                                                    5
the client.     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    6